80 So.3d 1139 (2012)
Manuel DE LA CRUZ, Appellant,
v.
ABLE BODY TEMPORARY STAFFING and Broadspire Services, Inc., Appellees.
No. 1D11-4114.
District Court of Appeal of Florida, First District.
March 6, 2012.
Jeffrey E. Appel of the Appel Law Group, Lakeland, for Appellant.
Michael G. Rabinowitz of Banker, Lopez, Gassler, P.A., Tampa, for Appellees.
PER CURIAM.
Claimant, Manuel de la Cruz, filed several petitions for benefits after injuring his right knee and left wrist in a workplace fall. Among other things, Claimant sought authorization for a total knee replacement and temporary partial disability ("TPD") benefits related to the wrist injury that the Employer/Carrier had accepted as compensable. The Judge of Compensation Claims ("JCC") determined that the workplace accident was not the major contributing cause of Claimant's need for knee surgery, and therefore, denied all related claims. We affirm the denial of benefits without further discussion.
However, the JCC did not rule on the TPD claim although the claim was addressed at the hearing. Failure to rule on a fully tried issue is reversible error. See Betancourt v. Sears Roebuck & Co., 693 So.2d 680, 682 (Fla. 1st DCA 1997). Accordingly, we AFFIRM the Final Compensation Order in part, REVERSE it in part, and REMAND to the JCC to rule on Claimant's TPD claim related to his wrist injury.
PADOVANO, ROWE and MARSTILLER, JJ., concur.